                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

 IN RE:

  KIMBERLY V. BAILEY,                                                CASE NO.: 19-00197-DSC 13

           DEBTOR.

                      CONSENT ORDER CONDITIONALLY DENYING
                RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

         This matter was set for hearing on August 13, 2019, upon the Motion for Relief from the Automatic
 Stay and Co- Debtor Stay (hereinafter, “Motion for Relief”) [Docket #38] filed by Nationstar Mortgage
 LLC d/b/a Mr. Cooper (hereinafter, “Movant”), seeking relief from the automatic stay imposed by 11
 U.S.C. § 362(a) and 11 U.S.C. § 1301(a) as they relate to the enforcement of the mortgage lien against the
 real property located at 5704 Walnut Grove Rd, Birmingham, Alabama 35215-8524, and further described
 in the mortgage attached as Exhibit “A” of said Motion for Relief. Proper notice of the hearing was given
 and the Court having reviewed the pleadings, affidavit, and consent of all parties, it is hereby ORDERED,
 ADJUDGED and DECREED as follows:

           1.    The Motion for Relief from Stay is hereby CONDITIONALLY DENIED. The total post-
  petition arrearage due in relation to the mortgage in favor of Movant upon the property described above
  through the month of August 2019, subject to the further provisions of this Order.

        2.     Debtor shall file a Motion to Modify Plan for the total post petition delinquency owed to
 Movant through the month of August 2019 and shall be comprised of the following:

           Payments (7/19 – 8/19 at $1,098.10 per month)                           $2,196.20

           Court Cost                                                              $1,031.00
           Less Suspense                                                           ($527.60)
           Total Postpetition Arrearage                                            $2,699.60

         3.       Movant is granted leave of court to file a Supplemental Proof of Claim for the above
 postpetition arrearage, which said claim shall be paid one hundred percent (100%). The interest, if any, to
 be paid on the claim shall be stated on the face thereof. The Trustee shall be authorized to modify the Plan
 to pay said claim.

         4.       As adequate protection, Debtors shall resume the regular monthly payment due under the
 note and mortgage beginning September 2019 payment and continuing on the 1st day of each consecutive
 month thereafter. Should Movant fail to receive any future regular monthly payment, Movant is
 authorized to file a renewed Motion for Relief with the Court, and the matter shall return to the Court’s
 docket for an expedited hearing.

          Dated: August 29, 2019                                   /s/ D. Sims Crawford
                                                                   D. SIMS CRAWFORD
                                                                   United States Bankruptcy Judge




Case 19-00197-DSC13           Doc 45       Filed 08/29/19 Entered 08/29/19 16:13:23               Desc Main
                                          Document     Page 1 of 2
 This Order prepared by:

 /s/ Jackson E. Duncan, III
 Jackson E. Duncan, III
 Attorney for Movant
 McCalla Raymer Leibert Pierce, LLC
 2 North 20th Street, Suite 1000
 Birmingham, Alabama 35203
 Phone: (205) 443-0081
 Email: Jackson.Duncan@mccalla.com


 This Order consented to by:

 George Babakitis
 Attorney for Debtor

 Charles King,
 Staff Attorney for
 Bradford W. Caraway
 Chapter 13 Standing Trustee




Case 19-00197-DSC13            Doc 45    Filed 08/29/19 Entered 08/29/19 16:13:23   Desc Main
                                        Document     Page 2 of 2
